Exhibit 10.2

RETIREMENT AGREEMENT

This Retirement Agreement (“Agreement”) is entered into as of March 9, 2007 by
and between SM&A, a Delaware corporation (the “Company”), and Steven S. Myers
(“Employee”), with reference to the following:

WHEREAS, the Employee’s Employment Agreement effective as of February 1, 2000,
as amended (the “Employment Agreement”) shall terminate coincident with
Employee’s Retirement effective March 31, 2007, except for those provisions
which survive as set forth herein;

WHEREAS, the Company desires to pay the Employee a retirement payment in
recognition of the Employee’s past contributions and services to the Company;
and

WHEREAS, the Employee, on the one hand, and the Company, on the other hand,
desire to settle and dispose of any and all existing or potential claims, rights
and obligations arising out of or relating to the Employee’s employment,
retirement and relationship with the Company, or any other claims whatsoever
between them through the Effective Date of this Agreement, on the terms and
conditions set forth herein.

NOW THEREFORE, in consideration of the promises contained herein, the parties
agree as follows:

AGREEMENT

1.                                       Consideration.

a.                                       In return for the promises contained
herein, the Company shall pay the Employee a lump sum in the amount of Five
Hundred Thousand Dollars and no cents ($500,000), less all legally required tax
withholdings (the “Retirement Payment”).  The Company shall cause the Retirement
Payment to be paid to the Employee as promptly as possible following April 1,
2007, assuming Employee executes and does not revoke any portion of this
Agreement as set forth in Section 5 below.

b.                                      The Employee agrees that in return for
the Retirement Payment, he will not seek any additional payments, bonuses
(including without limitation, a separate incentive compensation bonus payment
for the first quarter of 2007 under the Company’s Incentive Compensation Plan,
which is included within the Retirement Payment), compensation, rights or
benefits from the Company, including under the Employment Agreement, or any
purported extensions thereof, and in lieu (at least through the 2008 Annual
Shareholders Meeting) of any stock grants or annual retainer, or meeting fees
receivable, for service as a director or the Company, should Employee so choose
to serve and be elected to serve.

2.                                       Benefits.  All of the Company’s
benefits including the Employee’s health insurance benefits shall cease as of
March 31, 2007, subject to the Employee’s right to continue health insurance
under Consolidated Omnibus Budget Reconciliation Act (COBRA).

3.                                       Employment Agreement.  The parties
agree that the Employment Agreement shall expire effective March 31, 2007 except
for Sections 6.2, 7, 8, 9 and 11 which sections survive expiration.  Employee
shall receive his salary and benefits through March 31, 2007.


--------------------------------------------------------------------------------


4.                                       Mutual and General Release of Claims.

a.                                       Release of Claims by the Employee.  In
return for the promises herein, the Employee on his own behalf, and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby
fully and forever releases the Company, its officers, directors, employees,
agents, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, from any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that the Employee
may possess arising from any act, event or omission which has occurred up to and
including the Effective Date of this Agreement including, without limitation,
any and all claims relating to or arising from the Employee’s employment or
other relationship with the Company and the termination of that relationship,
including under the Employment Agreement; any and all claims under the law of
any jurisdiction including, relating to employment discrimination; any and all
claims relating to or arising from the Employee’s ownership of, right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law; and any claim relating to the non-withholding or
other tax treatment of any of the proceeds received by the Employee as a result
of this Agreement.

b.                                      Release of Claims by the Company.  In
return for the promises herein, the Company hereby fully and forever releases
the Employee, his agents, executors, heirs, successors and assigns from any
claim, duty, obligation or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that the Company
may possess arising from any act, event or omission which has occurred up to and
including the Effective Date of this Agreement.

c.                                       Excluded from this Agreement are (i)
any claims which cannot be released or waived by law, including the EEOC’s
independent right to enforce the law, (ii) any obligation incurred under this
Agreement, (iii) any right/obligation under that certain Indemnification
Agreement made as of November 30, 2006, (iv) any indemnification
rights/obligations pursuant to that certain Certificate of Incorporation of
SM&A, a Delaware Corporation, dated November 29, 2006, and (v) any
indemnification rights/obligations pursuant to those certain Bylaws of SM&A, a
Delaware Corporation, as adopted on November 30, 2006.

5.                                       Acknowledgement of Waiver of Claims
Under ADEA.  The Employee acknowledges that he is waiving and releasing any
rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary.  The
Employee and the Company agree that the ADEA waiver does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement.  The Employee acknowledges that the consideration given for this
Agreement is in addition to anything of value to which the Employee was already
entitled.  The Employee further acknowledges that he has been advised by this
writing that:

a.                                       he should consult with an attorney
prior to executing this Agreement;

b.                                      he has up to twenty-one (21) days within
which to consider this waiver;

c.                                       he has seven (7) days following his
execution of this Agreement to revoke the ADEA claims by notifying Steve D.
Handy, Senior Vice President and Chief Financial Officer, 4695 MacArthur Court,
8th Floor, Newport Beach, CA 92660, facsimile: (949) 975-1624, of this fact in
writing within the seven (7) day period; and

2


--------------------------------------------------------------------------------


d.                                      this Agreement shall not be effective as
to the waiver of any age claim under the ADEA until the revocation period has
expired; if the Employee does not revoke his signature within the 7-day period,
then the release of the ADEA claims shall be deemed effective as of the date the
Employee signed the Agreement.  For purposes of this Agreement, the “Effective
Date” shall mean the eighth day after the Employee executes the Agreement.

6.                                       Release of Unknown Claims.  The parties
intend by executing this Agreement and receiving the consideration called for
herein that this instrument shall be effective as a full and final accord and
satisfaction and mutual general release of all claims, known or unknown.  The
parties acknowledge that they are familiar with Section 1542 of the Civil Code
of the State of California which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The parties waive any right which it/he has under the Section 1542 to the
fullest extent that it/he may lawfully waive all such rights.  The parties are
aware that it/he may hereafter discover facts/claims in addition to or different
from those it/he now knows or believes to exist.  However, the parties hereby
settle and release all of the claims released in the foregoing sections.

7.                                       No Admissions.  The parties agree and
acknowledge that this Agreement is not to be construed as an admission of any
violation of any federal, state or local statutes, ordinance or regulation by
either party, or any duty allegedly owed by one party to the other party.  The
parties specifically disclaim any liability to the other on any basis.

8.                                       Cooperation.  The Employee agrees to
cooperate in good faith with the Company in the orderly transfer of work to the
new Chief Executive Officer and in connection with responding to any inquiries
that may arise with respect to matters that the Employee was responsible for or
involved with during his employment with the Company.  The Employee’s
cooperation will include executing necessary documentation in connection with
Securities and Exchange Commission filings and stock option agreements

9.                                       Entire Agreement.  This Agreement
(which includes references to other agreements and specific provisions of other
agreements) constitutes the entire agreement between the parties concerning the
subject matter thereof and supersedes all prior agreements.

10.                                 No Oral Modification.  This Agreement can
only be modified or amended by a writing signed by the Chairman of the
Compensation Committee of the Company and the Employee.  This Agreement cannot
be amended or modified orally.

11.                                 Governing Law.  This Agreement is made and
entered into in the State of California and shall in all respects be
interpreted, enforced and governed under the laws of California.  The language
of all parts of this Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against any of the
parties.

3


--------------------------------------------------------------------------------


12.                                 Severability/Invalidity.  Should any
provision of this Agreement be determined by any court to be illegal or invalid,
the validity of the remaining parts, terms or provisions shall not be affected
thereby.  Moreover, if any one or more of the provisions of this Agreement
should be held to be excessively overbroad as to duration, activity or subject,
such provision shall be construed by limiting and reducing it so as to be
enforceable to the maximum extent allowed by applicable law.

13.                                 No Waiver.  The failure of either party to
insist upon the performance of any of the terms and conditions in this Agreement
(including the surviving sections of the Employment Agreement as referenced
herein), or the failure to prosecute any breach of any of the terms and
conditions of this Agreement (including the surviving sections of the Employment
Agreement as referenced herein), shall not be construed thereafter as a waiver
of any such terms or conditions.  This entire Agreement shall remain in full
force and effect as if no such forbearance or failure of performance had
occurred.

14.                                 Arbitration.  All controversies, claims,
disputes, and matters in question arising out of or relating to this Agreement,
or the breach thereof, shall be subject to binding arbitration in Orange County,
California in accordance with the provisions of this Section.  The arbitration
proceedings shall be conducted under the applicable rules of the American
Arbitration Association (“AAA”) or any dispute resolution agency agreed to by
the parties.  If the parties cannot agree upon an arbitrator, the parties shall
submit to the procedure utilized by AAA or other dispute resolution agency, as
the case may be, to choose an arbitrator.  The decision of the arbitrator,
including determination of the amount of any damages suffered, shall be
conclusive, final, and binding.  The arbitrator shall be bound to follow
California law and case precedent.  Any decision of the arbitrator will not be
binding if the arbitrator fails to follow California law and case precedent. 
Each party to any such arbitration proceeding shall bear his/its own attorneys’
fees and costs in connection with any such arbitration subject to applicable
law.  Notwithstanding the above, and in accordance with Section 11 of the
Employment Agreement, either party may, in its discretion, obtain any
provisional remedy including without limitation, injunctive or similar relief,
from any court of competent jurisdiction as may be necessary to protect their
respective rights and interests, including pursuant to Section 11 of this
Agreement, if necessary to avoid irreparable harm.

4


--------------------------------------------------------------------------------


15.                                 Counterparts; Facsimile Signatures.  This
Agreement may be executed in counterparts, and by facsimile, each of which shall
be deemed as an original, but all of which shall constitute one and the same
instrument.

THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT; THAT TO THE EXTENT THE EMPLOYEE HAS
AVAILED HIMSELF OF THAT RIGHT; THAT HE HAS CAREFULLY READ AND UNDERSTANDS ALL OF
THE PROVISIONS OF THIS AGREEMENT; AND THAT HE IS VOLUNTARILY ENTERING INTO THIS
AGREEMENT.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
written.

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

/s/ Steven S. Myers

 

DATED:

3/9/07

Steven S. Myers

 

 

 

 

 

 

 

SM&A, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Joseph B. Reagan

 

DATED:

March 9, 2007

 

Joseph B. Reagan

 

 

 

Its:

 

 

 

 

 

Chairman of the Compensation Committee

 

 

 

 

5


--------------------------------------------------------------------------------